CAMPBELL, J.,
Dissenting. — There is great diversity of opinion among the courts of the several states as to the grounds upon which rests the liability of a grantee who assumes payment of a mortgage given by his grantor. In the view of the courts deciding the cases cited in the majority opinion, his liability rests upon contract. Putting it upon that ground, there is no difficulty in perceiving that the majority of the court is right in holding that-such a grantee is estopped from denying the validity of the mortgage; but upon questions of general law we are bound by the decisions of the supreme court of the United States. That court, in Union Mutual Life Ins. Co. v. Hanford, 143 U. S. 187, 12 Sup. Ct. 437, 36 L. Ed. 118, states that the settled law of that court is “that the grantee is not directly liable to the mortgagee at law or in equity, and the only remedy of the mortgagee against the grantee is by a bill in equity in the right of the mortgagor or grantor by virtue of the right in equity of a creditor to avail himself of any security which his debtor holds from a third person for the payment of the debt.” In the ease at bar, the plaintiff’s grantor was not in any wise indebted to the mortgagee, nor was he indebted to the mortgagor. He could have interposed any defense to the foreclosure of the mortgage that was open to the mortgagor. The debtor, therefore, does not hold from a third person any security for the payment of the debt. There is no privity of contract between the mortgagor and Goodwin. Her liability is only to her immediate grantor. In my opinion, she stands in the same relation to the mortgagor as if there was no assumption clause in the deed, and should be permitted to make any defense that the mortgagor could make. Without further elaborating the reasons upon which my dissent is based, I call attention to the cases of Ward v. De Oca, 120 Cal. 102, 52 Pac. 130, and Johns v. Wilson, 180 U. S. 440, 21 Sup. Ct. 445, 45 L. Ed. 613.